SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1165
CA 13-00731
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


TODD LAIRD, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

PBS HOSPITALITY, INC., DEFENDANT-APPELLANT,
CHAMPION OF GENEVA, LLC AND SERENITY MANOR
APARTMENTS, DEFENDANTS-RESPONDENTS.


KNYCH & WHRITENOUR, LLC, SYRACUSE (BRENDAN J. REAGAN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

CELLINO & BARNES, P.C., ROCHESTER (RICHARD P. AMICO OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

LECLAIR KORONA GIORDANO & COLE, LLP, ROCHESTER (LAURIE A. GIORDANO OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Ontario County (Craig
J. Doran, A.J.), entered January 7, 2013. The order, among other
things, denied in part the motion of defendant PBS Hospitality, Inc.
for summary judgment dismissing the complaint and all cross claims
against it.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on October 21, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 8, 2013                    Frances E. Cafarell
                                                Clerk of the Court